 330DECISIONSOF NATIONALLABOR RELATIONS BOARDGalpinMotors,Inc.andInternational Association ofMachinists,DistrictLodge 94, and its affiliatedLocalLodge2327.Cases31-CA-1264-1,31-CA-1264-2, and 31-CA-1264-3November 16, 1972SUPPLEMENTAL DECISION ANDORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn June 16, 1970, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding,' finding,inter alia,that Respon-dent had engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act bydischarging Alexander Ross and Sol S. Steelman andordering,inter alia,thatRespondent make themwhole for any losses they may have suffered as aresult of the discrimination against them. On April 6,1972, the United States Court of Appeals for theNinth Circuit2 entered its judgment enforcing, infull, the Board's Decision and Order.On May 10, 1972, the Regional Director for Region31 issued and served on the parties a backpayspecificationand notice of hearing, alleging thebackpay due to Ross and Steelman under theBoard's Order, and setting the hearing for June 15,1972. On May 31, 1972, the Regional Director issuedand served on the parties an amended backpayspecification and notice of hearing, which did not,however, change the date set for the hearing.Pursuant to said notices, a hearing was held onJune 15, 1972, before Administrative Law Judge3George H. O'Brien. Respondent made no appear-ance, was not represented at the hearing, and offeredno explanation for its absence. In addition, Respon-dent had not filed any answer to either the original orthe amended backpay specification, and had notrequested an extension of time for such filing. Inthese circumstances, the General Counsel moved, atthe outset of the hearing, that the allegations of the1183 NLRB No. 58.2N.L.R.B. v. Galvin Motors, Inc.,No. 71-1069, order granting Board'smotion for summary judgment.3The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August19, 1972.4Pursuant to Sec. 102.54(a) of the Board's Rules and Regulations, Series8, as amended,Respondent was required within 15 days from the service ofthe amended specification to file an answer thereto.Sec. 102.54(c) provides:"If the respondent fails to file any answer to the specification within thetime prescribed...the Board may, either with or without taking evidencein support of the allegations of the specification and without notice to therespondent, find the specification to be true and enter such order as may beappropriate.If the respondent files an answer to the specification but failsto deny anyallegation...in the manner required...and the failure todeny is not adequately explained,such allegation shall be deemed to beadmitted to be true...and the respondent shall be precluded fromamended specification be deemed to have beenadmitted and that an appropriate judgment basedthereon be entered against Respondent, in accord-ance with the provisions of Section 102.54(c) of theBoard's Rules and Regulations,Series 8,as amend-ed.4The Administrative Law Judge deferred finalruling on the motion until 5 p.m. when Respondent'stime for filing an answer to the amended specifica-tion expired.5 In the interim, the hearing continuedand the General Counsel presented evidence insupport of the amended backpay specification.Thereafter, when no answer had been filed within thetime allowed, no request for an extension of time hadbeen made, and no explanation for Respondent'sinaction had been offered, the Administrative LawJudge granted the General Counsel's motion.On July 10, 1972, the Administrative Law Judgeissued the attached Supplemental Decision, findingthatRoss and Steelman are entitled to backpay inthe amounts specified and ordering that Respondentpay said amounts, with interest at 6 percent perannum. Thereafter, the General Counsel filed limitedexceptions to the Administrative Law Judge's Sup-.plemental Decision and a brief in support thereof.On August 26, 1972, Respondent filed timelyexceptions, pursuant to extensions of time granted, tothe Administrative Law Judge's Supplemental Deci-sion.Respondent's exceptions were accompanied byamotion for permission to file answer to theamended backpay specification and that the hearingon the backpay specification be reopened, an answerto the amended backpay specification, and a brief insupport thereof. Thereafter, the General Counselfiled a brief in opposition to Respondent's motion.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theAdministrative Law Judge's Supplemental Decisionin light of the exceptions and briefs, Respondent'smotion,6 and the General Counsel's statement ofopposition thereto, and has decided to affirm theintroducingany evidencecontroverting said allegation."5Sec. 102.114(b) providesthat a document, to be timelyfiled,must bereceivedby theBoard before the close of business on theday onwhich it isdue.6We find nomerit in Respondent's exceptions to the AdministrativeLaw Judge'sDecision. In support of its exceptions and motion,Respondentasserts that its counsel failed to appear at the hearing despite assurances toRespondent's vice president that he would do so.We deny Respondent'smotion as unsupportedby valid considerations.Inaction by its counsel,whether willfulor bynegligence,does not excuse inactionby Respondent.MissionOil Company,88 NLRB743, 744-745;Hyos deRicardo Vela, Inc.,194 NLRB No. 62.Furthermore,Respondent received ample notice, inaddition to service on counsel,of this proceeding and the consequences ofits failure to answer to specification.In addition,Respondent's brief admitsthat,on the day ofthe hearing,its vice president received a telephone callfrom the General Counsel advising that Respondent's counsel was not200 NLRB No. 52 GALPIN MOTORSAdministrative Law Judge's rulings, findings, andconclusions and to adopt his recommended supple-mental Order, as modified.?SUPPLEMENTAL ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, and on the basis of theentirerecord in this case, the National LaborRelations Board hereby orders that the Respondent,GalpinMotors, Inc., Sepulveda,California, itsofficers,agents, successors,and assigns,shallmakeAlexander Ross and Sol S. Steelman whole by payingto each of them the respective amounts set forth inthe Administrative Law Judge's Supplemental Deci-sion plus interest at 6 percent per annum,less taxwithholding required by law, for the backpay periodcommencing November 20, 1968, and ending June 3,1970.present at the hearing. Despite the foregoing,Respondent requested neitherpostponement of the hearing nor offered to explain its own or its counsel'sfailure to file an answer or to appear at the hearing.We note, in thisconnection,thatRespondent's counsel also failed to file a brief in theenforcement proceeding initiated by the Board in the Court of Appeals forthe Ninth Circuit,and that Respondent nevertheless did not seek newcounseluntil42 days after the hearing,17 days after the attachedSupplemental Decision issued, and 31 days after civil contempt proceedingshad been initiated against it in the court of appeals.Respondent's proposedanswer to amended backpay specification,which accompanied its motion,was received 72 days after the due date. Based on the above,we are unableto find that Respondent has made any bona fide attempts to comply withthe Board'sRules and Regulations so as to warrant a lenient application ofsuch rules.Rather,it is clear that Respondent has demonstrated a completeand flagrant disregard for the Board's Rules and Regulations which cannotbe condoned or excused in the circumstances here.Edward G. Partin,BusinessAgent,GeneralTruck Drivers,Chauffeurs,Warehousemen andHelpers of America,Local No. 5,affiliatedwithInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen,and Helpers of America, Ind,171NLRB727, Security Plating Company, Inc.,165 NLRB 735; cfB B.S.A.,Inc d/bla Burger Boy Food-O-Rama,164 NLRB 975, 976, fn. 27 In its exceptions, the General Counsel correctly points out that theAdministrative Law Judge,apparently by inadvertence,imposed interestfrom the date of Respondent's offers of reinstatement rather than from thedate when the unfair labor practices were committed.Accordingly,we shallmodify the recommended supplemental order to conform with our Order in183 NLRB No.58. Isis Plumbing&Heating Co,138 NLRB 716.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEGEORGE H. O'BRIEN, Trial Examiner: This supplementalproceeding under Sections 102.52 through 102.59 of theRules and Regulations of the National Labor RelationsBoard was heard before me in Los Angeles,California, onJune 15,1972. Thepurpose of the supplemental proceedingis to determine the precise sums ofmoneydue and owingfrom Galpin Motors, Inc., herein called Respondent, totwo individuals under the terms of a decree of the UnitedStates Court of Appeals for the Ninth Circuit.Upon the entire record in this proceeding, including theDecision and Order reported as 183 NLRB No. 58, ofwhich I take official notice, I make the following:FINDINGS OF FACTA.Procedure331On June 16, 1970,the Board handed down an order, 183NLRB No. 58,requiring Respondent to make whole,interalia,Sol S. Steelman and Alexander Ross "for any paylosseswhich they may have suffered by reason of thediscrimination practiced against them."On April 6, 1972,theUnited States Court of Appeals for the Ninth Circuitentered its judgment and decree enforcing the order of theBoard.On May 10, 1972,the Regional Director for Region 31,pursuant to the authority conferred upon him by Section102.52 and 102.53 of the Board's Rules, issued and causedto be served a backpay specification and notice of hearing,setting the hearing in the instant matter for June 15, 1972at 10 a.m.On May 31, 1972 the Regional Director issuedan amended backpay specification,correcting certainnumerical errors in the May 10 specification.Copies of theamended specification were received by Respondent andby its counsel on May 31, 1972.No answer was filed by Respondent either to the originalor to the amended specification.Respondent was not represented at the hearing in LosAngeles on June 15,1972. I was informed on the record byMr. Byron B.Kohn,Counsel for the General Counsel ofthe Board,that he had communicated that morning withMr. Carl Boeckmann,an officer of Respondent, andverified the fact that Respondent was still represented inthis matter by H. Burdette Fredricks,Attorney at Law. Mr.Kohn further reported:While we were in recess,I had a telephone conversationwith Mr.Fredricks,the attorney for the Respondent inthiscase.Mr. Fredricks informed me that he waspresently engaged in trial in Pasadena.He furtheradvised me that he had discussed the original backpayspecificationwith his client and as a result of thoseconsultationshe had decided there was no issuelitigable before the Board that,therefore,he was notgoing to file an answer and he was not going to appearin this proceeding and he advised me that we shouldproceed without him and do whatever we had to do inhis absence.Counsel for the General Counsel then moved pursuant toSection 102.54(c) of the Board'sRules that the allegationsof the amended backpay specification"be deemed to beadmitted to be true."This motion was granted subject to acondition subsequent.Underthe provisions of Section102.54 and 102.114 of the Board'sRules,Respondentcould not be held in default for failure to file an answeruntil 5 p.m. on the day of the hearing, June 15, 1972. Itherefore stated that if Respondent's counsel should file ananswer before 5 p.m. on that date,Iwould reopen thehearing and hear the testimony. The General Counselaccepted this condition. No answer was filed and, at 5o'clock p.m. on Thursday, June 15, 1972,my ruling becameabsolute.B.ConclusionsI have carefully examined the amended backpay specifi- 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDcation and find that it complies fully with the technical andsubstantive requirements of Sections 102.52 and 102.53 ofthe Board's Rules.I further find that the formula adopted in the amendedbackpay specification is reasonably designed to obtain asclose an approximation as possible of the amount ofbackpay which should be awarded to Sol S. Steelman andAlexander Ross, and that the method selected is not, in thecircumstances involved, either arbitrary or unreasonable.SinceRespondent has not complied with the require-ments of Section 102.54 of the Board's Rules, nor tenderedany evidence controverting either the figures in theamended backpay specification or the premises uponwhich they are based, I find that the amended backpayspecification correctly states the amounts of backpaywhich Respondent is required to pay to Sol S. Steelmanand Alexander Ross.I therefore conclude that Respondent's obligation tomake whole Ross and Steelman under the terms of theBoard Order will be discharged by payment to AlexanderRoss of the sum of $14,275.55 and by payment to Sol S.Steelman of the sum of $24,050.87, together with interest at6 percent per annum, minus tax withholding required bylaw, for the backpay period commencing November 20,1968 and ending June 3, 1970.Upon the basis of the foregoing findings and conclu-sions, and the entire record, and pursuant to Section 10(c)of the National Labor Relations Act, I hereby issue thefollowing recommended supplemental: IORDERRespondent,GalpinMotors, Inc., its officers, agents,successors, and assigns shall pay to Alexander Ross thesum of $14,275.55 plus interest at 6 percent per annumfrom and after June 3, 1970, minus tax withholdingrequired by law and shall pay to Sol S. Steelman the sum of$24,050.87 plus interest at 6 percent per annum from andafter June 3, 1970, minus tax withholding required by law.1In the event no exceptions are filed as provided by Sec 102.46 of theadopted by theBoard and become its findings,conclusions, and order, andBoard's rules, the findings, conclusions, and recommended Supplementalall objections thereto shall be deemed waivedfor all purposes.Order herein shall, as provided in Sec. 102.48 of the Board's rules, be